DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 07/06/2022. 
Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 7-20 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 07/06/2022, which has been rejected under new ground of rejection necessitated by amendment.  See rejection below for full detail.
Claim Objections
Claim 1, 12 and 16 objected to because of the following informalities:  
Claim 1 recites “to perform display using a pointer representing the focus position in the optical axis direction of the part of the plurality of pre-image-captured images”.  
Examiner suggests amending the limitation to recite “to perform display, using a pointer representing the focus position in the optical axis direction, of the part of the plurality of pre-image-captured images” or “to perform display of the focus position of the part of the plurality of pre-image-captured images, using a pointer representing the focus position in the optical axis direction” for clarity. Examiner suggests making similar amendments to claims 12 and 16.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7, 11-13, 15-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibuno et al. (US 2016/0073012 A1) in view of Shirakawa (US 2015/0373257 A1).

Regarding claim 1, Shibuno et al. (hereafter referred as Shibuno) teaches an apparatus (Shibuno, Fig. 3) comprising: 
an image sensor configured to perform image capturing (Shibuno, CCD 120, Paragraph 0027) while changing a focus position in an optical axis direction to obtain an image (Shibuno, Fig. 7, Paragraphs 0051-0053, 0067); 
at least one memory configured to store instructions (Shibuno, Paragraph 0035); 
at least one processor (Shibuno, Fig. 3, Controller 130, Paragraph 0035) in communication with the at least one memory and configured to execute the instructions to acquire a focus position for the image capturing (Shibuno, Fig. 3, Controller 130, Shibuno, Fig. 8, Steps S11-S13, Paragraphs 0068-0070); 
a display configured to perform display about a part of a plurality of pre-image-captured images, the plurality of pre-image-captured images being acquired by the image sensor performing pre-image capturing (Shibuno, Fig. 1, Liquid crystal monitor 123, Paragraphs 0034 and 0051, The through image is a plurality of pre-image-captured image. A part of the plurality of pre-image-captured image be the frames from t1 to t4 (Fig. 7) or from S13A-S15 (Fig. 8)), and to perform display about the focus position of the part of the plurality of pre-image-captured (Shibuno, Fig. 6, AF frame A and AF frame B, Paragraph 0064); 
wherein the at least one processor further executes the instructions to designate the focus position to be used for actual image capturing (Shibuno, Fig. 8, Steps S13A and S13B, Paragraphs 0070-0071), and 
to combine a plurality of actual-image-captured images acquired by the image sensor performing the image capturing with the focus position to be used for the actual image capturing (Shibuno, Fig. 7, Time t5-t6, Paragraph 0075-0078, A plurality of images are captured from times t5-t6 and combined to produce moving image data.).
However, Shibuno does not teach performing display using a pointer representing the focus position in the optical axis direction of the part of the plurality of pre-image-captured images.
In reference to Shirakawa, Shirakawa teaches performing display using a pointer (Shirakawa, Fig. 7, Knob S2) representing a focus position in the optical axis direction of a part of a plurality of pre-image-captured images (Shirakawa, Fig. 7, Paragraphs 0054 and 0065, The live view or a part of the live view is “a part of a plurality of pre-image-captured images”.).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Shibuno with the method displaying a focus position as seen in Shirakawa to allow the user to see the current focus position of the device.
Claims 12 and 16 are rejected for the same reasons as claim 1.

Regarding claim 2, the combination of Shibuno and Shirakawa teaches the apparatus according to claim 1 (see claim 1 analysis), wherein the plurality of actual-image- captured images overlap with each other in at least a part of an angle of view (Shibuno, Fig. 10, Paragraph 0090-0093, The angle of view of the images overlap.).
Claims 13 and 17 are rejected for the same reasons as claim 2.

Regarding claim 4, the combination of Shibuno and Shirakawa teaches the apparatus according to claim 1 (see claim 1 analysis), wherein the at least one processor further executes the instructions to designate a start focus position (Shibuno, Fig. 6A, Fig. 8, Step S11, AF Frame A), an end focus position (Shibuno, Fig. 6B, Fig. 8, Step S12, AF Frame B), and a focus step for the actual image capturing (Shibuno, Paragraphs 0076, The focus lens drive velocity is the focus step.).
Claims 15 and 19 are rejected for the same reasons as claim 4.

Regarding claim 7, the combination of Shibuno and Shirakawa teaches the apparatus according to claim 1 (see claim 1 analysis), wherein the focus position for the pre- image capturing includes the focus position for the actual image capturing (Shibuno, Fig. 7, Times t2-t3 and t5-t6, Paragraphs 0070-0071 and 0075).

Regarding claim 11, the combination of Shibuno and Shirakawa teaches the apparatus according to claim 1 (see claim 1 analysis), wherein the display plays back the pre-image-captured image acquired in the pre-image capturing, as a moving image (Shibuno, Paragraph 0034, The through images are a play back of the images acquired in the pre-image capturing and are a moving image.).

Regarding claim 20, the combination of Shibuno and Shirakawa teaches the apparatus according to claim 1 (see claim 1 analysis), wherein the display displays the focus position in the optical axis direction as a bar (Shirakawa, Fig. 7, Paragraph 0065).

Claims 3, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibuno et al. (US 2016/0073012 A1) in view of Shirakawa (US 2015/0373257 A1) in view of Yanagi (US 2006/0104619 A1).

Regarding claim 3, the combination of Shibuno and Shirakawa teaches the apparatus according to claim 1 (see claim 1 analysis), the image sensor performs the actual image capturing and the pre-image capturing with the same focus position (Shibuno, Fig. 7, Times t2-t3 and t5-t6, Paragraphs 0070-0071 and 0075).
However, the combination of Shibuno and Shirakawa does not teach wherein a setting about an angle of view and an aperture for image capturing is the same in the actual image capturing and the pre- image capturing.
In reference to Yanagi, Yanagi teaches wherein a setting about an angle of view and an aperture (Yanagi, Fig. 3, Steps S101, Paragraph 0038, A setting of an aperture and angle of view (zoom magnification) is set.) for image capturing is the same in the actual image capturing (Yanagi, Fig. 3, Steps S101-S103, Paragraph 0043) and the pre-image capturing (Yanagi, Fig. 3, Steps S101-S103, Paragraph 0034, Display of the through image and steps before the actual image capture are the pre-image capturing.), when the image sensor performs the actual image capturing (Yanagi, Fig. 3, Steps S101-S103 and S110-S111, The set aperture and angle of view (zoom magnification) in the pre-image capturing is used in the actual image capturing.).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Shibuno and Shirakawa with the method of setting an angle of view and an aperture as seen in Yanagi to allow the user greater control of the imaging device and allow for adjustment of the zoom and aperture to capture a desired image.
Claims 14 and 18 are rejected for the same reasons as claim 3. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibuno et al. (US 2016/0073012 A1) in view of Shirakawa (US 2015/0373257 A1) in view of Jang et al. (US 2014/0071326 A1).

Regarding claim 5, the combination of Shibuno and Shirakawa teaches the apparatus according to claim 4 (see claim 4 analysis), wherein the part of the plurality of pre-image-captured images is chosen from the plurality of pre-image-captured images based on a user selection (Shibuno, Figs. 7 and 8, The part of the plurality of pre-image-captured images may be the pre- image-captured images from t1 to t4 (Fig. 7) or from S31A-S15 (Fig. 8)).
 However, the combination of Shibuno and Shirakawa does not teach wherein the part of the plurality of pre-image-captured images is chosen from the plurality of pre-image-captured images based on a number of skips.
In reference to Jang et al. (hereafter referred as Jang), Jang teaches wherein a plurality of pre-image-captured images is based on a number of skips (Jang, Paragraphs 0059 and 0089, The frame rate is considered to be a number of skips.).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Shibuno and Shirakawa with method of changing the frame rate of the liveview (through images) as seen in Jang to efficiently manage usage of a battery (Jang, Paragraph 0059). Further, the part of the plurality of pre-image-captured images would be chosen from the plurality of pre-image-captured images based on a number of skips since the part of the plurality of pre-image-captured images (the pre- image-captured images from t1 to t4 (Fig. 7) or from S31A-S15 (Fig. 8)) would be based on the user selection and the frame rate.).

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibuno et al. (US 2016/0073012 A1) ) in view of Shirakawa (US 2015/0373257 A1) in view of Yoshida (US 2021/0019921 A1).

Regarding claim 8, the combination of Shibuno and Shirakawa teaches the apparatus according to claim 1 (see claim 1 analysis). However, the combination of Shibuno and Shirakawa does not teach wherein the display performs display of information about peaking based on the acquired focus position in the pre-image capturing.
In reference to Yoshida, Yoshida teaches wherein the display performs display of information about peaking based on the acquired focus position in the pre-image capturing (Yoshida, Fig. 2, Paragraphs 0072).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Shibuno and Shirakawa with the method of displaying peaking information as seen in Yoshida to allow the user to more easily confirm the selected focus positions (Yoshida, Paragraphs 0005-0005).

Regarding claim 9, the combination of Shibuno, Shirakawa and Yoshida teaches the apparatus according to claim 8 (see claim 8 analysis), wherein the display performs display about an acquired pre-image-captured image acquired in the pre-image capturing (Shibuno, Fig. 6, Paragraph 0034 and 0064), and performs display of the information about peaking corresponding to the focus position of the image (Yoshida, Fig. 2, Paragraphs 0072).

Regarding claim 10, the combination of Shibuno, Shirakawa and Yoshida teaches the apparatus according to claim 9 (see claim 9 analysis), wherein the information about peaking is obtained from a contrast value of the image (Shibuno, Paragraph 0052, Yoshida, Paragraphs 0009 and 0071-0072, Edge component detection is contrast detection.).

Claims 1-2, 4-5, 7, 11-13, 15-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omori et al. (US 2016/0028948 A1) in view of Shirakawa (US 2015/0373257 A1).

Regarding claim 1, Omori et al. (hereafter referred as Omori) teaches an apparatus (Omori, Fig. 1) comprising: 
an image sensor configured to perform image capturing (Omori, Image Capturing Unit 101) while changing a focus position in an optical axis direction to obtain an image (Omori, Fig. 2, Steps S206-S207, Paragraph 0056); 
at least one memory configured to store instructions (Omori, Paragraph 0106); 
at least one processor (Omori, Fig. 1, Control Unit 103, Paragraph 0051) in communication with the at least one memory and configured to execute the instructions to acquire a focus position for the image capturing (Omori, Fig. 2, Object Selection Reception Unit 103-2, Fig. 3, Steps S203-S205, Paragraph 0054); 
a display configured to perform display about a part of a plurality of pre-image-captured images (Omori, Paragraphs 0054 and 0066, The preview image is a plurality of pre-image-captured images. Paragraph 0066 states that the preview screen is changed due to focusing of the objects selected by the user. A part of the plurality of pre-image-captured images may be considered to be the images from the first object selection to the final object selection.), the plurality of pre-image-captured images being acquired by the image sensor performing pre-image capturing (Omori, Image Display Unit 102, Fig. 2, S201, Paragraph 0054) and to perform display of the focus position of the part of the plurality of pre-image-captured images (Omori, Figs. 10-14, Paragraphs 0066-0068); 
wherein the at least one processor further executes the instructions to designate the focus position to be used for actual image capturing (Omori, Fig. 2, Steps S206-S207, Paragraph 0056), and 
to combine a plurality of actual-image-captured images acquired by the image sensor performing the image capturing with the focus position to be used for the actual image capturing (Omori, Fig. 2, Step 207, Fig. 21, Paragraphs 0056 and 0082).
However, Omori does not teach performing display using a pointer representing the focus position in the optical axis direction of the part of the plurality of pre-image-captured images.
In reference to Shirakawa, Shirakawa teaches performing display using a pointer (Shirakawa, Fig. 7, Knob S2) representing a focus position in the optical axis direction of a part of a plurality of pre-image-captured images (Shirakawa, Fig. 7, Paragraphs 0054 and 0065, The live view or a part of the live view is “a part of a plurality of pre-image-captured images”.).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Omori with the method displaying a focus position as seen in Shirakawa to allow the user to see the current focus position of the device.
Claims 12 and 16 are rejected for the same reasons as claim 1.

Regarding claim 2, the combination of Omori and Shirakawa teaches the apparatus according to claim 1 (see claim 1 analysis), wherein the plurality of actual-image- captured images overlap with each other in at least a part of an angle of view (Omori, Fig. 15, Paragraph 0073, The views of each image overlap.).
Claims 13 and 17 are rejected for the same reasons as claim 2.

Regarding claim 4, the combination of Omori and Shirakawa teaches the apparatus according to claim 1 (see claim 1 analysis), wherein the at least one processor further executes the instruction to designate a start focus position, an end focus position, and a focus step for the actual image capturing (Omori, Figs. 16-20, Paragraphs 0078-0081, The focus position farthest on the “close” side is the start focus position. The focus position farthest on the “far” side is the end focus position. The distances between the focus positions are focus steps.).
Claims 15 and 19 are rejected for the same reasons as claim 4.

Regarding claim 5, the combination of Omori and Shirakawa teaches the apparatus according to claim 4 (see claim 4 analysis), wherein the part of the plurality of pre-image-captured images is chosen from the plurality of pre-image-captured images based on a number of skips (Omori, Paragraphs 0054, 0066-0068, The number of objects selected may be interpreted as a number of skips since the objects determine the skips of the focusing positions. The part of the plurality of pre-image-captured images is considered to be the images from the first object selection to the final object selection.).

Regarding claim 7, the combination of Omori and Shirakawa teaches the apparatus according to claim 1 (see claim 1 analysis), wherein the focus position for the pre-image capturing includes the focus position for the actual image capturing (Omori, Fig. 2, Step S204, The focus positions set in the pre-image capturing are used for the actual image capturing.).

Regarding claim 11, the combination of Omori and Shirakawa teaches the apparatus according to claim 1 (see claim 1 analysis), wherein the display plays back the pre-image-captured image acquired in the pre-image capturing, as a moving image (Omori, Paragraph 0054, The preview images are a play back of the images acquired in the pre-image capturing and are a moving image.).

Regarding claim 20, the combination of Omori and Shirakawa teaches the apparatus according to claim 1 (see claim 1 analysis), wherein the display displays the focus position in the optical axis direction as a bar (Shirakawa, Fig. 7, Paragraph 0065).

Claims 3, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omori et al. (US 2016/0028948 A1) in view of Shirakawa (US 2015/0373257 A1) in view of Yanagi (US 2006/0104619 A1).

Regarding claim 3, the combination of Omori and Shirakawa teaches the apparatus according to claim 1 (see claim 1 analysis), the image sensor performs the actual image capturing and the pre-image capturing with the same focus position (Omori, Fig. 2).
However, the combination of Omori and Shirakawa does not teach wherein a setting about an angle of view and an aperture for image capturing is the same in the actual image capturing and the pre- image capturing.
In reference to Yanagi, Yanagi teaches wherein a setting about an angle of view and an aperture (Yanagi, Fig. 3, Steps S101, Paragraph 0038, A setting of an aperture and angle of view (zoom magnification) is set.) for image capturing is the same in the actual image capturing (Yanagi, Fig. 3, Steps S101-S103, Paragraph 0043) and the pre-image capturing (Yanagi, Fig. 3, Steps S101-S103, Paragraph 0034, Display of the through image and steps before the actual image capture are the pre-image capturing.), when the image sensor performs the actual image capturing (Yanagi, Fig. 3, Steps S101-S103 and S110-S111, The set aperture and angle of view (zoom magnification) in the pre-image capturing is used in the actual image capturing.).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Omori and Shirakawa with the method of setting an angle of view and an aperture as seen in Yanagi to allow the user greater control of the imaging device and allow for adjustment of the zoom and aperture to capture a desired image.
Claims 14 and 18 are rejected for the same reasons as claim 3. 

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omori et al. (US 2016/0028948 A1) in view of Shirakawa (US 2015/0373257 A1) in view of Yoshida (US 2021/0019921 A1).

Regarding claim 8, the combination of Omori and Shirakawa teaches the apparatus according to claim 1 (see claim 1 analysis). However, the combination of Omori and Shirakawa does not teach wherein the display performs display of information about peaking based on the acquired focus position in the pre-image capturing.
In reference to Yoshida, Yoshida teaches wherein the display preforms display of information about peaking based on the acquired focus position in the pre-image capturing (Yoshida, Fig. 2, Paragraphs 0072).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Omori and Shirakawa with the method of displaying peaking information as seen in Yoshida to allow the user to more easily confirm the selected focus positions (Yoshida, Paragraphs 0005-0005).

Regarding claim 9, the combination of Omori, Shirakawa and Yoshida teaches the apparatus according to claim 8 (see claim 8 analysis), wherein the display performs display about an the acquired pre-image-captured image acquired in the pre-image capturing (Omori, Fig. 2, Step S201), and performs display of the information about peaking corresponding to the focus position of the image (Yoshida, Fig. 2, Paragraphs 0072).

Regarding claim 10, the combination of Omori, Shirakawa and Yoshida teaches the apparatus according to claim 9 (see claim 9 analysis), wherein the information about peaking is obtained from a contrast value of the image (Omori, Paragraph 0057, Yoshida, Paragraphs 0009 and 0071-0072, Edge component detection is contrast detection.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/Examiner, Art Unit 2698      

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698